Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, Shawn A. Jenkins, Chief Executive Officer (principal executive officer) of Benefitfocus, Inc. (the “registrant”), and Raymond A. August, President and Chief Operating Officer (principal financial and accounting officer) of the registrant, each hereby certifies that, to the best of their knowledge: 1. The registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2016, to which this Certification is attached as Exhibit 32.1 (the “Report”), fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition of the registrant at the end of the period covered by the Report and results of operations of the registrant for the periods covered by the Report. Date:August 4, 2016 /s/ Shawn A. Jenkins Shawn A. Jenkins Chief Executive Officer (Principal executive officer) /s/ Raymond A. August Raymond A. August President and Chief Operating Officer (Principal financial and accounting officer)
